Appellant was convicted on a charge of driving an automobile upon a public highway in Harrison County while intoxicated and was assessed a penalty of ninety days in jail together with a fine of $100.00.
There are no bills of exception in the record and nothing complaining of any error committed by the court. The indictment appears to be regular. The charge properly presents the law, and the facts amply support the finding of the jury.
No error appearing in the record, we think that the finding of the jury is conclusive, and the case is accordingly affirmed.